Order filed June 5, 2012




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00344-CV
                                    ____________

                      CHARITY ANN-MARIE ABAD, Appellant

                                             V.

                           JUAN ANTONIO ABAD, Appellee


                       On Appeal from the 247th District Court
                               Harris County, Texas
                         Trial Court Cause No. 2011-65652


                                       ORDER

       The notice of appeal in this case was filed April 9, 2012. To date, the filing fee of
$175.00 has not been paid. No evidence that appellant has established indigence has
been filed. See Tex. R. App. P. 20.1. Therefore, the court issues the following order.

       Appellant is ordered to pay the filing fee in the amount of $175.00 to the Clerk of
this court on or before June 20. 2012. See Tex. R. App. P. 5. If appellant fails to timely
pay the filing fee in accordance with this order, the appeal will be dismissed.

                                          PER CURIAM